Case 3:20-cv-01991-HZ   Document 13-6   Filed 01/15/21   Page 1 of 10




                Exhibit 5
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 2 of 10




1 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 3 of 10




              WILD FLOWER




2 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 4 of 10




3 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 5 of 10




4 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 6 of 10




5 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 7 of 10




6 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 8 of 10




7 of 9                                                                                                                 1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How It Document
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                     13-6     Filed 01/15/21 Page 9 of 10




                              SEX & RELATIONSHIPS      MAN TRIES TO ROB SEX TOY SHOP, IS THWARTED BY FLYING DILDOS



                      I TRIED THE ARCWAVE MASTURBATOR. HERE'S MY REVIEW.     I TRIED AN INFLATABLE BUTT PLUG AND IT WAS NUTS


                       SPOT THE SEX TOYS     INTRODUCING: SEX TOY VENDING MACHINES       4 WAYS TO USE SEX TOYS TOGETHER




8 of 9                                                                                                                         1/15/2021, 2:53 PM
I Tried Enby, the New Gender-Neutral Sex Toy. Here's How ItDocument
                         Case 3:20-cv-01991-HZ              Felt.    https://www.menshealth.com/sex-women/a28379861/enby-gender-neutra...
                                                                    13-6     Filed 01/15/21 Page 10 of 10




9 of 9                                                                                                                 1/15/2021, 2:53 PM
